IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-89,473-01


                    EX PARTE DARREL KING JEFFERSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1439514-A IN THE 337TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of assault and sentenced to thirty-seven years’ imprisonment. The

Fourteenth Court of Appeals affirmed his conviction. Jefferson v. State, No. 14-14-01024-CR (Tex.

App.—Houston [14th Dist.] May 17, 2016) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that appellate counsel failed to timely inform him that his conviction had

been affirmed and advise him of his right to file a pro se petition for discretionary review (PDR).

Based on the record, the trial court made findings of fact and recommended that we grant Applicant

an out-of-time PDR.
                                                                                                    2

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time PDR of the judgment

of the Fourteenth Court of Appeals in cause number 14-14-01024-CR. Should Applicant decide to

file a PDR, he must file it with this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 27, 2021
Do not publish